                                          1   CHRISTOPHER R. ORAM, ESQ
                                              Nevada Bar No. 004349
                                          2   520 South Fourth Street, Second Floor
                                              Las Vegas, Nevada 89101
                                          3   (702) 384-5563
                                              contact@christopheroramlaw.com
                                          4   Attorney for Robert Litheredge
                                          5                                 UNITED STATES DISTRICT COURT
                                                                                 DISTRICT OF NEVADA
                                          6
                                                                                            *****
                                          7
                                               UNITED STATES OF AMERICA,                         CASE NO. 2:18-cr-00207-RFB-CWH
                                          8
                                                               Plaintiff,
                                          9
                                               vs.                                               STIPULATION TO CONTINUE
                                         10                                                      PRETRIAL MOTIONS
                                               ROBERT LITHEREDGE
                                                                                                 (Second Request)
                                         11
                                                                Defendants.
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13           IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United

                                         14   States Attorney, by and through Phillip N. Smith, Jr., Assistant United States Attorney, counsel

                                         15   for the United States, and Defendant, Robert Litheredge, by and through his attorney, Christopher

                                         16   R. Oram, Esq., that the deadline to file pre-trial motions will be extended until December 5,

                                         17   2018.

                                         18           This is the second request for a continuance of the Pretrial Motions date.

                                         19           Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following
                                         20   reasons:
                                         21
                                                      1. Counsel for Mr. Litheredge needs additional time to conduct investigation into this
                                         22   case and to review the discovery so that he may determine what, if any pretrial motions need to
                                         23   be filed.
                                         24
                                                      2. Mr. Litheredge is in custody and agrees with the continuance.
                                         25
                                                      3. Denial of this request for continuance could result in a miscarriage of justice.
                                         26
                                         27
                                         28                                                     1
                                          1
                                                     4. For all of the above-stated reasons, the ends of justice would best be served by a
                                          2   continuance of the Pretrial Motion Deadline.
                                          3
                                                      /s/ Phillip N. Smith, Jr.       11/19/2018
                                          4           PHILLIP N. SMITH, JR., ESQ. DATE
                                          5           Assistant United States Attorney

                                          6
                                                      CHRISTOPHER R. ORAM, ESQ.
                                          7
                                                      /s/ Christopher R. Oram          11/19/2018
                                          8           CHRISTOPHER R. ORAM, ESQ. DATE
                                                      Counsel for Defendant Robert Litheredge
                                          9
                                         10                     FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                         11
                                                      Based upon the pending Stipulation of the parties, and good cause appearing therefore,
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.




                                              the Court finds that:
       LAS VEGAS, NEVADA 89101




                                         13
                                         14           1. The parties have stipulated to continue the deadline for pretrial motions.

                                         15           2. This Court, being convinced that adequate showing has been made that additional time
                                         16   is necessary to file any pretrial motions, based on the following:
                                         17
                                                             A. Counsel for Mr. Litheredge needs additional time to conduct investigation into
                                         18   this case and to review the discovery so that he may determine what, if any pretrial motions need
                                         19   to be filed.
                                         20
                                                             B. Denial of this request for continuance could result in a miscarriage of justice.
                                         21
                                                             C. For all of the above-stated reasons, the ends of justice would best be served by
                                         22
                                              a continuance of the Pretrial Motion Deadline.
                                         23
                                                                                           ORDER
                                         24
                                         25           IT IS ORDERED, that all pre-trial Motions will be due no later than December 5 , 2018.

                                         26           DATED this 25th day of November, 2018.

                                         27
                                                                                            __________________________________
                                         28                                                 RICHARD F. BOULWARE, II
                                                                                            UNITED STATES DISTRICT JUDGE
                                                                                               2
